DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,294,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application are broader than the Claims of the ‘928 patent, which thus anticipates the instant application.
Instant Application
US Patent No. 11,294,928
1. A computer-implement method for linking one or more derived objects to existing data objects in a data structure, the method comprising:
linking first and second data objects associated with corresponding first and second pluralities of properties;
receiving, by a first computer, a first user limitation associated with at least one of the first or second pluralities of properties;
receiving, by a second computer, a second user limitation associated with at least one of the first or second pluralities of properties;
based on the first and second user limitations, deriving a conclusion object comprising a third plurality of properties comprising a subset of one or more of the first or second pluralities of properties; and
linking the conclusion object to the first and second data objects.
1. A computer-implemented method for linking one or more derived objects to existing data objects in a data structure, the method comprising:
linking first and second data objects, the first data object comprising a first plurality of properties, the second data object comprising a second plurality of properties, wherein at least one of the second plurality of properties is based on the first plurality of properties;
receiving, by a computer, a user limitation of a first data range associated with the at least one of the second plurality of properties;
receiving, by a second computer, a second data range associated with the at least one of the second plurality of properties;
based on the first data range and on the second data range, deriving a conclusion object comprising a third plurality of properties comprising a subset of one or more of the first and second pluralities of properties; and
linking the new object to the first and second data objects.
2. The method of claim 1, further comprising receiving, via one or more sensors, detection results, the first plurality of properties comprising the detection results.
2. The method of claim 1, further comprising receiving, via one or more sensors, detection results, the first plurality of properties comprising the detection results.
3. The method of claim 1, further comprising generating data for display of the conclusion object and the third plurality of properties.
3. The method of claim 1, further comprising generating data for display of the new object and the third plurality of properties.
4. The method of claim 1, wherein the first plurality of properties comprises results from an investigative experiment.
4. The method of claim 1, wherein the first plurality of properties comprises results from an investigative experiment.
5. The method of claim 1, wherein the first user limitation comprises a data range, a data type, or both.
1. A computer-implemented method for linking one or more derived objects to existing data objects in a data structure, the method comprising:
linking first and second data objects, the first data object comprising a first plurality of properties, the second data object comprising a second plurality of properties, wherein at least one of the second plurality of properties is based on the first plurality of properties;
receiving, by a computer, a user limitation of a first data range associated with the at least one of the second plurality of properties;
receiving, by a second computer, a second data range associated with the at least one of the second plurality of properties;
based on the first data range and on the second data range, deriving a conclusion object comprising a third plurality of properties comprising a subset of one or more of the first and second pluralities of properties; and
linking the new object to the first and second data objects.
6. The method of claim 1, wherein the second data object comprises a chart, graph, diagram, plot, map, or table.
5. The method of claim 1, wherein the second data object comprises a chart, graph, diagram, plot, map, or table.
7. The method of claim 1, further comprising automatically determining the second plurality of properties of the second data object.
6. The method of claim 1, further comprising automatically determining the second plurality of properties of the second data object.
9. The method of claim 1, further comprising deriving, based on the second user limitation, a second conclusion object and linking the second conclusion object to the first and second objects.
7. The method of claim 1, further comprising deriving, based on the second data range, a second new object and linking the second new object to the first and second objects.
10. The method of claim 9, further comprising replacing the conclusion object with the second conclusion object.
8. The method of claim 7, further comprising replacing the new object with the second new object.
11. The method of claim 9, further comprising linking the second conclusion object to the conclusion object.
9. The method of claim 7, further comprising linking the second new object to the new object.
12. A computing system including a data object architecture for linking and relating data objects, the computing system comprising:
a computer readable storage medium having program instructions embodied therewith; and
one or more processors configured to execute the program instructions to cause the computing system to:
linking first and second data objects associated with corresponding first and second pluralities of properties;
receiving, by a first computer, a first user limitation associated with at least one of the first or second pluralities of properties;
receiving, by a second computer, a second user limitation associated with at least one of the first or second pluralities of properties;
based on the first and second user limitations, deriving a conclusion object comprising a third plurality of properties comprising a subset of one or more of the first or second pluralities of properties; and
linking the conclusion object to the first and second data objects.
10. A computing system including a data object architecture for linking and relating data objects, the computing system comprising:
a non-transitory computer readable storage medium having program instructions embodied therewith; and
one or more processors configured to execute the program instructions to cause the computing system to:
link first and second data objects, the first data object comprising a first plurality of properties, the second data object comprising a second plurality of properties, wherein at least one of the second plurality of properties is based on the first plurality of properties;
receive a user limitation of a first data range associated with the at least one of the second plurality of properties;
receive, by a second computer, a second data range associated with at least one of the second plurality of properties;
based on the first and second data ranges, derive a conclusion object comprising a third plurality of properties comprising a subset of one or more of the first and second pluralities of properties; and
link the new object to the first and second data objects.
13. The computing system of claim 12, wherein the one or more processors are further configured to execute the program instructions to cause the system to receive, via one or more sensors, detection results, the first plurality of properties comprising the detection results.
11. The computing system of claim 10, wherein the one or more processors are further configured to execute the program instructions to cause the system to receive, via one or more sensors, detection results, the first plurality of properties comprising the detection results.
14. The computing system of claim 12, wherein the one or more processors are further configured to execute the program instructions to cause the system to generate data for display of the conclusion object and the third plurality of properties.
12. The computing system of claim 10, wherein the one or more processors are further configured to execute the program instructions to cause the system to generate data for display of the new object and the third plurality of properties.
15. The computing system of claim 12, wherein the first or second pluralities of properties comprises results from an investigative experiment.
13. The computing system of claim 10, wherein the first plurality of properties comprises results from an investigative experiment.
16. The computing system of claim 12, wherein the one or more processors are further configured to execute the program instructions to cause the system to automatically determine the second plurality of properties.
14. The computing system of claim 10, wherein the one or more processors are further configured to execute the program instructions to cause the system to automatically determine the second plurality of properties of the second data object.
18. The computing system of claim 12, wherein the one or more processors are further configured to execute the program instructions to cause the system to derive, based on the first or second user limitation, a second conclusion object and linking the conclusion new object to the first and second objects.
15. The computing system of claim 10, wherein the one or more processors are further configured to execute the program instructions to cause the system to derive, based on the second user limitation, a second new object and linking the second new object to the first and second objects.
19. The computing system of claim 18, wherein the one or more processors are further configured to execute the program instructions to cause the system to replace the conclusion object with the second conclusion object.
16. The computing system of claim 15, wherein the one or more processors are further configured to execute the program instructions to cause the system to replace the new object with the second new object.
20. The computing system of claim 18, wherein the one or more processors are further configured to execute the program instructions to cause the system to link the second conclusion object to the conclusion object.
17. The computing system of claim 15, wherein the one or more processors are further configured to execute the program instructions to cause the system to link the second new object to the new object.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (PG Pub. No. 2018/0190386 A1) and further in view of Hatakeda (US Patent No. 6,057,837 A).
Regarding Claim 1, Yoshikawa discloses a computer-implement method for linking one or more derived objects to existing data objects in a data structure, the method comprising:
 receiving, by a first computer, a first user limitation associated with at least one of the first or second pluralities of properties (see Yoshikawa, paragraph [0263], where the user activates the Plot Module (2008) and causes it to access a Data Object (2004) which contains the Data generated by a specific experiment; the Plot Module accesses the link in the Data Object to the Protocol Object (2002) to identify the Protocol Object and retrieve the information that it requires from the Protocol Object; it similarly accesses the links from the Data Object to the Analysis Object (2003) and the Sample Object (2005) to identify and retrieve the information that it requires from those objects);
receiving, by a second computer, a second user limitation associated with at least one of the first or second pluralities of properties (see Yoshikawa, paragraph [0091], where the recommended value for a parameter is not a fixed value but rather a formula or function that takes input from another experiment or another portion of the same experiment; see also paragraph [0035], where the system can include a variety of laboratory instruments that are connected or interconnected with one or more comptuers [it is the position of the Examiner that obtaining information from another experiment constitutes a second user limitation]);
based on the first and second user limitations, deriving a conclusion object comprising a third plurality of properties comprising a subset of one or more of the first or second pluralities of properties (see Yoshikawa, paragraph [0007], for an analysis module configured to display identification of a data set for which an analysis was made, and an analysis summary or figure that represents a result of the analysis); and
linking the conclusion object to the first and second data objects (see Yoshikawa, paragraph [0007], where an analysis module configured to display identification of a data set for which an analysis was made, and an analysis summary or figure that represents a result of the analysis; see also Fig. 11, where the Analysis Object is connected to other objects, such as the Sample Object, Instrument Object, Control Object, and Inventory Object).
Yoshikawa does not explicitly disclose linking first and second data objects associated with corresponding first and second pluralities of properties.  Hatakeda discloses linking first and second data objects associated with corresponding first and second pluralities of properties (see Hatakeda, column 8, lines 15-19, for a first exemplary method for identifying and manipulating the source or sources (e.g., secondary objects such as cells or ranges of cells in a spreadsheet) that a primary object (e.g., a cell or cell formula) depends upon is illustrated in Figs. 3b-e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshikawa with Hatakeda for the benefit of manipulating data objects by manipulating the relevant tabular data upon which the data object depends (see Hatakeda, Abstract).
Regarding Claim 2, Yoshikawa in view of Hatakeda discloses the method of Claim 1, further comprising receiving, via one or more sensors, detection results, the first plurality of properties comprising the detection results (see Yoshikawa, paragraph [0067], where due in part to the programmatic linkage of the generated instructions with the experiment parameters, physical sample inputs, environmental sensors, and other contextual information, the preferred embodiment also supports integration with specific instrument programs and physical tracking devices).
Regarding Claim 3, Yoshikawa in view of Hatakeda discloses the method of Claim 1, further comprising generating data for display of the conclusion object and the third plurality of properties (see Yoshikawa, paragraph [0007], for an analysis module configured to display identification of a data set for which an analysis was made, and an analysis summary or figure that represents a result of the analysis).
Regarding Claim 4, Yoshikawa in view of Hatakeda discloses the method of Claim 1, wherein the first plurality of properties comprises results from an investigative experiment (see Yoshikawa, paragraph [0263], where the user activates the Plot Module (2008) and causes it to access a Data Object (2004) which contains the Data generated by a specific experiment; the Plot Module accesses the link in the Data Object to the Protocol Object (2002) to identify the Protocol Object and retrieve the information that it requires from the Protocol Object; it similarly accesses the links from the Data Object to the Analysis Object (2003) and the Sample Object (2005) to identify and retrieve the information that it requires from those objects).
Regarding Claim 5, Yoshikawa in view of Hatakeda discloses the method of Claim 1, wherein the first user limitation comprises a data range, a data type, or both (see Yoshikawa, paragraph [0095], where the system can first check whether the values for Sample Volume, Antibody Volume, Luminal Volume, and Peroxide Volume are within optimal ranges, recommended ranges, or acceptable ranges. To this end, it is noted that the optimal ranges, recommended ranges, and acceptable ranges for a parameter can be determined).
Regarding Claim 6, Yoshikawa in view of Hatakeda discloses the method of Claim 1, wherein:
Yoshikawa does not explicitly disclose wherein the second data object comprises a chart, graph, diagram, plot, map, or table.  Hatakeda discloses wherein the second data object comprises a chart, graph, diagram, plot, map, or table (see Hatakeda, column 8, lines 15-19, for a first exemplary method for identifying and manipulating the source or sources (e.g., secondary objects such as cells or ranges of cells in a spreadsheet) that a primary object (e.g., a cell or cell formula) depends upon is illustrated in Figs. 3b-e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshikawa with Hatakeda for the benefit of manipulating data objects by manipulating the relevant tabular data upon which the data object depends (see Hatakeda, Abstract).
Regarding Claim 7, Yoshikawa in view of Hatakeda discloses the method of Claim 1, further comprising automatically determining the second plurality of properties of the second data object (see Yoshikawa, paragraph [0013], where the experiment is automatically linked to logistical information about materials used in experiment, e.g., age of stock solution used).
Regarding Claim 8, Yoshikawa in view of Hatakeda discloses the method of Claim 1, further comprising receiving, by the first or second computer, a third user limitation associated with the third plurality of properties (see Yoshikawa, paragraph [0091], where the recommended value for a parameter is not a fixed value but rather a formula or function that takes input from another experiment or another portion of the same experiment; see also paragraph [0035], where the system can include a variety of laboratory instruments that are connected or interconnected with one or more computers [it is the position of the Examiner that obtaining information from another experiment constitutes a second or third user limitation]).
Regarding Claim 9, Yoshikawa in view of Hatakeda discloses the method of Claim 1, further comprising deriving, based on the second user limitation, a second conclusion object and linking the second conclusion object to the first and second objects (see Yoshikawa, paragraph [0107], where the method contemplates compound experiments; see also paragraph [0119] – [0123], where the disclosure lists multiple analysis to be performed in any order).
Regarding Claim 10, Yoshikawa in view of Hatakeda discloses the method of Claim 9, further comprising replacing the conclusion object with the second conclusion object (see Yoshikawa, paragraph [0107], where the method contemplates compound experiments; see also paragraph [0119] – [0123], where the disclosure lists multiple analysis to be performed in any order; see also paragraph [0275], where order or sequence of any element or apparatus may be varied or substituted according to alternative embodiments).
Regarding Claim 11, Yoshikawa in view of Hatakeda discloses the method of Claim 9, further comprising linking the second conclusion object to the conclusion object (see Yoshikawa, paragraph [0107], where the method contemplates compound experiments; see also paragraph [0119] – [0123], where the disclosure lists multiple analysis to be performed in any order).
Regarding Claim 12, Yoshikawa discloses a computing system including a data object architecture for linking and relating data objects, the computing system comprising:
a computer readable storage medium having program instructions embodied therewith (see Yoshikawa, paragraph [0008], where the present disclosure, in some embodiments, also provides systems, methods and computer-readable media); and
one or more processors configured to execute the program instructions (see Yoshikawa, paragraph [0008], where the present disclosure, in some embodiments, also provides systems, methods and computer-readable media) to cause the computing system to:
 receiving, by a first computer, a first user limitation associated with at least one of the first or second pluralities of properties (see Yoshikawa, paragraph [0263], where the user activates the Plot Module (2008) and causes it to access a Data Object (2004) which contains the Data generated by a specific experiment; the Plot Module accesses the link in the Data Object to the Protocol Object (2002) to identify the Protocol Object and retrieve the information that it requires from the Protocol Object; it similarly accesses the links from the Data Object to the Analysis Object (2003) and the Sample Object (2005) to identify and retrieve the information that it requires from those objects);
receiving, by a second computer, a second user limitation associated with at least one of the first or second pluralities of properties (see Yoshikawa, paragraph [0091], where the recommended value for a parameter is not a fixed value but rather a formula or function that takes input from another experiment or another portion of the same experiment; see also paragraph [0035], where the system can include a variety of laboratory instruments that are connected or interconnected with one or more comptuers [it is the position of the Examiner that obtaining information from another experiment constitutes a second user limitation]);
based on the first and second user limitations, deriving a conclusion object comprising a third plurality of properties comprising a subset of one or more of the first or second pluralities of properties (see Yoshikawa, paragraph [0007], for an analysis module configured to display identification of a data set for which an analysis was made, and an analysis summary or figure that represents a result of the analysis); and
linking the conclusion object to the first and second data objects (see Yoshikawa, paragraph [0007], where an analysis module configured to display identification of a data set for which an analysis was made, and an analysis summary or figure that represents a result of the analysis; see also Fig. 11, where the Analysis Object is connected to other objects, such as the Sample Object, Instrument Object, Control Object, and Inventory Object).
Yoshikawa does not explicitly disclose linking first and second data objects associated with corresponding first and second pluralities of properties.  Hatakeda discloses linking first and second data objects associated with corresponding first and second pluralities of properties (see Hatakeda, column 8, lines 15-19, for a first exemplary method for identifying and manipulating the source or sources (e.g., secondary objects such as cells or ranges of cells in a spreadsheet) that a primary object (e.g., a cell or cell formula) depends upon is illustrated in Figs. 3b-e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshikawa with Hatakeda for the benefit of manipulating data objects by manipulating the relevant tabular data upon which the data object depends (see Hatakeda, Abstract).
Regarding Claim 13, Yoshikawa in view of Hatakeda discloses the computing system of Claim 12, wherein the one or more processors are further configured to execute the program instructions to cause the system to receive, via one or more sensors, detection results, the first plurality of properties comprising the detection results (see Yoshikawa, paragraph [0067], where due in part to the programmatic linkage of the generated instructions with the experiment parameters, physical sample inputs, environmental sensors, and other contextual information, the preferred embodiment also supports integration with specific instrument programs and physical tracking devices).
Regarding Claim 14, Yoshikawa in view of Hatakeda discloses the computing system of Claim 12, wherein the one or more processors are further configured to execute the program instructions to cause the system to generate data for display of the conclusion object and the third plurality of properties (see Yoshikawa, paragraph [0007], for an analysis module configured to display identification of a data set for which an analysis was made, and an analysis summary or figure that represents a result of the analysis).
Regarding Claim 15, Yoshikawa in view of Hatakeda discloses the computing system of Claim 12, wherein the first plurality of properties comprises results from an investigative experiment (see Yoshikawa, paragraph [0263], where the user activates the Plot Module (2008) and causes it to access a Data Object (2004) which contains the Data generated by a specific experiment; the Plot Module accesses the link in the Data Object to the Protocol Object (2002) to identify the Protocol Object and retrieve the information that it requires from the Protocol Object; it similarly accesses the links from the Data Object to the Analysis Object (2003) and the Sample Object (2005) to identify and retrieve the information that it requires from those objects).
Regarding Claim 16, Yoshikawa in view of Hatakeda discloses the computing system of Claim 12, wherein the one or more processors are further configured to execute the program instructions to cause the system to automatically determine the second plurality of properties of the second data object (see Yoshikawa, paragraph [0013], where the experiment is automatically linked to logistical information about materials used in experiment, e.g., age of stock solution used).
Regarding Claim 17, Yoshikawa in view of Hatakeda discloses the computing system of Claim 12, wherein the one or more processors are further configured to execute the program instructions to cause the system to receive, by a second computer, a third user limitation associated with the third plurality of properties (see Yoshikawa, paragraph [0091], where the recommended value for a parameter is not a fixed value but rather a formula or function that takes input from another experiment or another portion of the same experiment; see also paragraph [0035], where the system can include a variety of laboratory instruments that are connected or interconnected with one or more computers [it is the position of the Examiner that obtaining information from another experiment constitutes a second or third user limitation]).
Regarding Claim 18, Yoshikawa in view of Hatakeda discloses the computing system of Claim 12, wherein the one or more processors are further configured to execute the program instructions to cause the system to derive, based on the second user limitation, a second conclusion object and linking the second conclusion object to the first and second objects (see Yoshikawa, paragraph [0107], where the method contemplates compound experiments; see also paragraph [0119] – [0123], where the disclosure lists multiple analysis to be performed in any order).
Regarding Claim 19, Yoshikawa in view of Hatakeda discloses the computing system of Claim 18, wherein the one or more processors are further configured to execute the program instructions to cause the system to replace the conclusion object with the second conclusion object (see Yoshikawa, paragraph [0107], where the method contemplates compound experiments; see also paragraph [0119] – [0123], where the disclosure lists multiple analysis to be performed in any order; see also paragraph [0275], where order or sequence of any element or apparatus may be varied or substituted according to alternative embodiments).
Regarding Claim 20, Yoshikawa in view of Hatakeda discloses the computing system of Claim 18, wherein the one or more processors are further configured to execute the program instructions to cause the system to link the second conclusion object to the conclusion object (see Yoshikawa, paragraph [0107], where the method contemplates compound experiments; see also paragraph [0119] – [0123], where the disclosure lists multiple analysis to be performed in any order).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s Disclosure:
Khoyi (US Patent No. 5,303,379 A), which concerns a mechanism for linking data between objects and performing operations on linked data.
Chen (PG Pub. No. 2017/0177646 A1), which concerns processing time series data from a plurality of sensors.
Boyce (PG Pub. No. 2008/0306989 A1), which concerns a method and system for collection and storage of experimental data.
Reisman (US Patent No. 5,694,546 A), which concerns unattended electronic information transport between a server and a client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161         


























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161